 

Exhibit 10.11

 

PLACEMENT AGENCY AGREEMENT

 

December 5, 2013

 

Gottbetter Capital Markets, LLC

Mr. Julio A. Marquez, President

488 Madison Avenue

12th Floor

New York, New York 10022

 

Re:PN MED GROUP INC. to be renamed EKSO Bionics Holdings, Inc.

 

Dear Mr. Marquez:

 

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
Gottbetter Capital Markets, LLC, a registered broker-dealer and member of the
Financial Industry Regulatory Authority (“FINRA”), (hereinafter referred to as
the “Placement Agent” or “Markets”), shall be engaged by PN Med Group Inc. (to
be renamed EKSO Bionics Holdings, Inc.), a publicly traded corporation duly
organized under the laws of the State of Nevada, (hereinafter referred to as the
“Company” or “Ekso”), to act as an exclusive Placement Agent in connection with
the private placement (hereinafter referred to as the “Offering”) of units (the
“Units”) of securities of the Company, as more fully described below. The
initial closing of the Offering will be conditioned upon the receipt of
subscriptions for the Minimum Amount (as defined below) and the consummation of
a reverse triangular merger (the “Merger”) between a subsidiary of the Company
and Ekso Bionics, Inc., a Delaware corporation (“Ekso”) and certain other
transactions described herein, pursuant to which Ekso will become a wholly owned
subsidiary of the Company, and all of the outstanding Ekso stock will be
converted into shares of the Company’s Common Stock.

 

The Offering of the Units will be made by the Placement Agent and its selected
dealers, with each Unit consisting of one (1) share of the Company’s Common
Stock and a warrant to purchase one (1) share of the Company’s Common Stock at
an exercise price per share of Two Dollars ($2.00), which warrant will be
exercisable for a period of five (5) years from the initial closing of the
Offering (the “Investor Warrants”). The Offering Price for the Units will be One
Dollar ($1.00) per Unit (the “Offering Price”). The Offering will consist of the
sale of a minimum of Twelve Million (12,000,000) Units for a minimum amount of
Twelve Million Dollars ($12,000,000) (the “Minimum Amount”) and a maximum of
Twenty Million (20,000,000) Units for maximum amount of Twenty Million Dollars
($20,000,000) (the “Maximum Amount”). In the event the Offering is
oversubscribed, the Company, with the consent of the Placement Agent, may sell
up to an additional Five Million Dollars ($5,000,000) through the sale of Five
Million (5,000,000) Units (the “Over-allotment Option”). Reference is made to
the sale of secured convertible promissory notes (the “Bridge Notes”) in the
aggregate original principal amount of $5,000,000 by Ekso in a private placement
in which the Placement Agent acted as the exclusive placement agent. The
aggregate principal amount of Bridge Notes converted into Units will be included
in the gross proceeds of the Offering for purposes of calculating the Minimum
Amount and the Maximum Amount.

 

1

 

 

The minimum subscription amount for the Offering is One Hundred Thousand United
States Dollars ($100,000 USD); provided, however, that subscriptions in lesser
amounts may be accepted upon the written consent of the Company and the
Placement Agent, in their sole discretion. The Placement Agent shall accept
subscriptions only from (i) persons or entities who qualify as “accredited
investors,” as such term is defined in Rule 501 of Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“SEC”) pursuant to the Securities Act of 1933, as amended (the “Act”).

 

The Offering will be offered until the earlier of the time that the Maximum
Amount, plus any discretionary over-allotment are sold or until December 20,
2013 (such date, the “Termination Date” and such period, the “Offering Period”).
The Termination Date and the Offering Period may be extended until January 17,
2014 at the discretion of the Company with the consent of Ekso.

 

With respect to the Offering, the Company shall provide the Placement Agent, on
terms set forth herein, the right to offer and sell all of the available Units
being offered during the Offering Period. It is understood that no sale shall be
regarded as effective unless and until accepted by the Company. The Company may,
in its sole discretion, accept or reject, in whole or in part, any prospective
investment in the Units or allot to any prospective subscriber less than the
number of Units that such subscriber desires to purchase. Purchases of the Units
may be made by the Placement Agent and its officers, directors, employees and
affiliates and by the officers, directors, employees and affiliates of the
Company for the Offering. The placement of the Units by the Placement Agent will
be made on a reasonable best efforts basis.

 

The Offering will be made by the Company pursuant to the Securities Purchase
Agreement and the Exhibits to the Securities Purchase Agreement, including, but
not limited to, the Summary Term Sheet, Private Placement Memorandum,
Registration Rights Agreement, Warrant, and any documents, agreements,
supplements and additions thereto (“Subscription Documents”), which at all times
will be in form and substance reasonably acceptable to the Company and the
Placement Agent and their respective counsel and contain such legends and other
information as the Company and the Placement Agent and their respective counsel,
may, from time to time, deem necessary and desirable to be set forth therein.

 

2

 

 

1.           Appointment of Placement Agent. On the basis of the written and
documented representations and warranties of the Company provided herein, and
subject to the terms and conditions set forth herein, the Placement Agent is
appointed as an exclusive Placement Agent of the Company during the Offering
Period to assist the Company in finding qualified subscribers for the Units. The
Placement Agent may sell the Units through other broker-dealers who are FINRA
members (collectively, the “Sub-Agents”) and may reallow or reallocate all or a
portion of the Brokers’ Fees including the Broker Warrants (each as defined in
Section 3(a), 3(b), 3(c) and 3(d) below) it receives to such Sub-Agents or pay a
finders or consultant fee as allowed by applicable law. On the basis of such
representations and warranties and subject to such terms and conditions, the
Placement Agent hereby accepts such appointment and agrees to perform its
services hereunder diligently and in good faith and in a professional and
businesslike manner and in compliance with applicable law and to use its
reasonable best efforts to assist the Company in (A) finding subscribers of the
Units who qualify as “accredited investors,” as such term is defined in Rule 501
of Regulation D and (B) completing the Offering. The Placement Agent has no
obligation to purchase any of the Units. Unless sooner terminated in accordance
with this Agreement, the engagement of the Placement Agent hereunder shall
continue until the later of the Termination Date or the Final Closing (as
defined below).

 

2.           Representations, Warranties and Covenants.

 

A.          Representations, Warranties and Covenants of the Company. Except as
previously disclosed herein or in the Company’s SEC Filings (the “SEC Filings”)
the representations and warranties of the Company contained in this Section 2A
are true and correct as of the date of execution of this Agreement by the
Company and the Company covenants as follows, as applicable.

 

(a)  The Subscription Documents have been and/or will be prepared by the
Company, in conformity with all applicable laws, and in compliance with
Regulation D and/or Section 4(2) of the Act and the requirements of all other
rules and regulations of the SEC relating to offerings of the type contemplated
by the Offering (the “Regulations”) and the applicable securities laws and the
rules and regulations of those jurisdictions wherein the Placement Agent
notifies the Company that the Units are to be offered and sold excluding any
foreign jurisdictions. The Units will be offered and sold pursuant to the
registration exemption provided by Regulation D and/or Section 4(2) of the Act
as a transaction not involving a public offering and the requirements of any
other applicable state securities laws and the respective rules and regulations
thereunder in those United States jurisdictions in which the Placement Agent
notifies the Company that the Units are being offered for sale. None of the
Company, its affiliates, or any person acting on its or their behalf (other than
the Placement Agent, its affiliates or any person acting on its behalf, in
respect of which no representation is made) has taken nor will it take any
action that conflicts with the conditions and requirements of, or that would
make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Rule 506 of Regulation D and/or Section 4(2)
of the Act, or knows of any reason why any such exemption would be otherwise
unavailable to it. None of the Company, its predecessors or affiliates has been
subject to any order, judgment or decree of any court of competent jurisdiction
temporarily, preliminarily or permanently enjoining such person for failing to
comply with Section 503 of Regulation D. The Company has not, for a period of
six months prior to the commencement of the offering of the Units sold, offered
for sale or solicited any offer to buy any of its securities in a manner that
would cause the exemption from registration set forth in Rule 506 of Regulation
D to become unavailable with respect to the offer and sale of the Units pursuant
to this Agreement in the United States.

 

3

 

 

(b)  As to the Company, the Subscription Documents will not and do not include
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading: provided,
however, the foregoing does not apply to any statements or omissions made solely
in reliance on and in conformity with written information furnished to the
Company by the Placement Agent specifically for use in the preparation thereof.
To the knowledge of the Company, none of the statements, documents, certificates
or other items made, prepared or supplied by the Company with respect to the
transactions contemplated hereby contains an untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which they were made.
There is no fact which the Company has not disclosed in the Subscription
Documents or which is not disclosed in the SEC Filings that the Company makes
with the SEC and of which the Company is aware that materially adversely affects
or that could reasonably be expected to have a material adverse effect on the
(i) assets, liabilities, results of operations, condition (financial or
otherwise), business or business prospects of the Company or (ii) ability of the
Company to perform its obligations under this Agreement and the other
Subscription documents (the “Company Material Adverse Effect”). Notwithstanding
anything to the contrary herein, the Company makes no representation or warranty
with respect to any estimates, projections and other forecasts and plans
(including the reasonableness of the assumptions underlying such estimates,
projections and other forecasts and plans) that may have been delivered to the
Placement Agent, a Sub-Agent or their respective representatives, except that
such estimates, projections and other forecasts and plans have been prepared in
good faith on the basis of assumptions stated therein, which assumptions were
believed to be reasonable at the time of such preparation.

 

(c)  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and is qualified and in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted by the Company or the property owned or leased by the
Company requires such qualification, except to the extent that the failure to be
so qualified or be in good standing would not have a Company Material Adverse
Effect. The Company has all requisite corporate power and authority to conduct
its business as presently conducted and as proposed to be conducted (as
described in the Subscription Documents and/or the SEC Filings), has all the
necessary and requisite documents and approvals from all state authorities, has
all requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Securities Purchase Agreement
substantially in the form made part of the Subscription Documents and the other
agreements contemplated hereby (this Agreement, Securities Purchase Agreement,
and the other agreements contemplated hereby that the Company is required to
execute and deliver in connection with the Closing are collectively referred to
herein as the “Company Transaction Documents”) and subject to necessary Board of
Directors of the Company and Company stockholder approvals (the “Company
Consents”), if required, to issue, sell and deliver the Units, the shares of
Common Stock underlying the Units, and the shares of Common Stock issuable upon
exercise of the Investor Warrants (the “Warrant Shares”) and the Broker Warrants
(as defined below) and to make the representations in this Agreement accurate
and not misleading. Prior to the First Closing (as defined herein), each of the
Company Transaction Documents will have been duly authorized. This Agreement has
been duly authorized, executed and delivered and constitutes, and each of the
other Company Transaction Documents, upon due execution and delivery, will
constitute, valid and binding obligations of the Company, enforceable against
the Company in accordance with their respective terms (i) except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
related to laws affecting creditors’ rights generally, including the effect of
statutory and other laws regarding fraudulent conveyances and preferential
transfers, (ii) except that no representation is made herein regarding the
enforceability of the Company’s obligations to provide indemnification and
contribution remedies under the securities laws, and (iii) subject to the
limitations imposed by general equitable principles (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

4

 

 

(d)  Subject to receipt of the Company Consents, none of the execution and
delivery of or performance by the Company under this Agreement or any of the
other Company Transaction Documents or the consummation of the transactions
herein or therein contemplated conflicts with or violates, or will result in the
creation or imposition of, any lien, charge or other encumbrance upon any of the
assets of the Company under any agreement or other instrument to which the
Company is a party or by which the Company or its assets may be bound, or any
term of the Articles of Incorporation or By-Laws of the Company, or any license,
permit, judgment, decree, order, statute, rule or regulation applicable to the
Company or any of its assets, except in the case of a conflict, violation, lien,
charge or other encumbrance (except with respect to the Company’s Articles of
Incorporation or By-Laws) which would not, or could not reasonably be expected
to, have a Company Material Adverse Effect.

 

(e)  The Company’s financial statements, together with the related notes, if
any, included in the Subscription Documents or the Company’s SEC Filings,
present fairly, in all material respects, the financial position of the Company
as of the dates specified and the results of operations for the periods covered
thereby. Such financial statements and related notes were prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis throughout the periods indicated, except that the unaudited
financial statements omit full notes, and except for normal year end
adjustments. During the period of engagement of the Company’s independent
certified public accountants, there have been no disagreements between the
accounting firm and the Company on any matters of accounting principles or
practices, financial statement disclosure or auditing scope or procedures. The
Company has made and kept books and records and accounts which are in reasonable
detail and which fairly and accurately reflect the activities of the Company in
all material respects, subject only to year-end adjustments. Except as set forth
in such financial statements or otherwise disclosed in the Subscription
Documents or liabilities that may be assumed, directly or indirectly, as a
result of the Merger by operation of law or otherwise, the Company’s senior
management has no knowledge of any material liabilities of any kind, whether
accrued, absolute or contingent, or otherwise, and subsequent to the date of the
Subscription Documents and prior to the date of the First Closing it shall not
enter into any material transactions or commitments without promptly thereafter
notifying the Placement Agent in writing of any such material transaction or
commitment. The other financial and statistical information with respect to the
Company and any pro forma information and related notes included in the SEC
Filings present fairly the information shown therein on a basis consistent with
the financial statements of the Company included in the SEC Filings. Except as
disclosed in the Subscription Documents or as a result of the Merger (which will
be material to the Company), the Company does not know of any facts,
circumstances or conditions which could materially adversely affect its
operations, earnings or prospects that have not been fully disclosed in the
financial statements appearing in the SEC Filings or other financial statements
appearing in the SEC Filings or other documents or information provided by the
Company.

 

5

 

 

(f)  Immediately prior to the First Closing, the shares of Common Stock
underlying the Units, the Investor Warrants and the Broker Warrants will have
been duly authorized and, when issued and delivered against payment therefor as
provided in the Company Transaction Documents, will be validly issued, fully
paid and nonassessable. No holder of any of the shares of Common Stock
underlying the Units, the Investor Warrants and the Broker Warrants will be
subject to personal liability solely by reason of being such a holder, and
except as described in the Subscription Documents, none of the shares of Common
Stock underlying the Units, the Investor Warrants and the Broker Warrants will
be subject to preemptive or similar rights of any stockholder or security holder
of the Company or an adjustment under the antidilution or exercise rights of any
holders of any outstanding shares of capital stock, options, warrants or other
rights to acquire any securities of the Company. Immediately prior to the First
Closing, a sufficient number of authorized but unissued shares of Common Stock
will have been reserved for issuance upon the exercise of the Investor Warrants
and the Broker Warrants.

 

(g)  Except as described in the Subscription Documents (including Ekso and its
subsidiary that will become subsidiaries of the Company as a result of the
Merger and related transactions described therein) and/or the Company’s SEC
Filings, the Company has no subsidiaries and does not own any equity interest
and has not made any loans or advances to or guarantees of indebtedness to any
person, corporation, partnership or other entity. The conduct of business by the
Company as presently and proposed to be conducted is not subject to continuing
oversight, supervision, regulation or examination by any governmental official
or body of the United States, or any other jurisdiction wherein the Company
conducts or proposes to conduct such business, except as described in the
Subscription Documents and/or the Company’s SEC Filings and except as such
regulation is applicable to US public companies and commercial enterprises
generally and except upon consummation of the Merger the U.S. Food and Drug
Administration (FDA) and similar foreign governmental bodies pertaining to the
development, manufacture and sale of medical devices. The Company has obtained
all material licenses, permits and other governmental authorizations necessary
to conduct its business as presently conducted. The Company has not received any
notice of any violation of, or noncompliance with, any federal, state, local or
foreign laws, ordinances, regulations and orders (including, without limitation,
those relating to environmental protection, occupational safety and health,
securities laws, equal employment opportunity, consumer protection, credit
reporting, “truth-in-lending”, and warranties and trade practices) applicable to
its business, the violation of, or noncompliance with, would have a Company
Material Adverse Effect, and the Company knows of no facts or set of
circumstances which could give rise to such a notice.

 

(h)  Except as described in the Subscription Documents and/or the Company’s SEC
Filings, no default by the Company or, to the knowledge of the Company or any
other party, exists in the due performance under any material agreement to which
the Company is a party or to which any of its assets is subject (collectively,
the “Company Agreements”). The Company Agreements, if any, disclosed in the
Subscription Documents and/or the Company’s SEC Filings are the only material
agreements to which the Company is bound or by which its assets are subject, are
accurately described in the Subscription Documents and/or the Company’s SEC
Filings and are in full force and effect in accordance with their respective
terms, subject to any applicable bankruptcy, insolvency or other laws affecting
the rights of creditors generally and to general equitable principles and the
availability of specific performance.

 

6

 

 

(i)  Subsequent to the respective dates as of which information is given in the
Subscription Documents, the Company has operated its business in the ordinary
course and, except as may otherwise be set forth in the Subscription Documents
(including, without limitation, the Merger and the anticipated consequences
thereof) and/or the Company’s SEC Filings, there has been no: (i) Company
Material Adverse Effect; (ii) material transaction otherwise than in the
ordinary course of business consistent with past practice; (iii) issuance of any
securities (debt or equity) or any rights to acquire any such securities other
than pursuant to equity incentive plans approved by its Board of Directors; (iv)
damage, loss or destruction, whether or not covered by insurance, with respect
to any material asset or property of the Company; or (v) agreement to permit any
of the foregoing.

 

(j)  Except as set forth in the Subscription Documents and/or the Company’s SEC
Filings, there are no actions, suits, claims, hearings or proceedings pending
before any court or governmental authority or, to the knowledge of the Company,
threatened, against the Company, or involving its assets or any of its officers
or directors (in their capacity as such) which, if determined adversely to the
Company or such officer or director, could reasonably be expected to have a
Company Material Adverse Effect or adversely affect the transactions
contemplated by this Agreement or the enforceability hereof.

 

(k)  The Company is not: (i) in violation of its Articles of Incorporation or
By-Laws; (ii) in default of any contract, indenture, mortgage, deed of trust,
note, loan agreement, security agreement, lease, alliance agreement, joint
venture agreement or other agreement, license, permit, consent, approval or
instrument to which the Company is a party or by which it is or may be bound or
to which any of its assets may be subject, the default of which could reasonably
be expected to have a Company Material Adverse Effect; (iii) in violation of any
statute, rule or regulation applicable to the Company, the violation of which
would have a Company Material Adverse Effect; or (iv) in violation of any
judgment, decree or order of any court or governmental body having jurisdiction
over the Company and specifically naming the Company, which violation or
violations individually, or in the aggregate, could reasonably be expected to
have a Company Material Adverse Effect.

 

(l)  Except as disclosed in the Subscription Documents and/or the Company’s SEC
Filings and except for arm’s length transactions pursuant to which the Company
or any subsidiary makes payments in the ordinary course of business upon terms
no less favorable than it could obtain from third parties, as of the date of
this Agreement, no current or former stockholder, director, officer or employee
of the Company, nor, to the knowledge of the Company, any affiliate of any such
person is presently, directly or indirectly through his/her affiliation with any
other person or entity, a party to any loan from the Company or any other
transaction (other than as an employee) with the Company providing for the
furnishing of services by, or rental of any personal property from, or otherwise
requiring cash payments to any such person.

 

7

 

 

(m)  The Company is not obligated to pay, and has not obligated the Placement
Agent to pay, a finder’s or origination fee in connection with the Offering
(other than to the Placement Agent), and hereby agrees to indemnify the
Placement Agent from any such claim made by any other person as more fully set
forth in Section 8 hereof. The Placement Agent acknowledges that Ekso has
engaged Mesirow Financial as its financial advisor and that the Ekso will pay
Mesirow Financial a fee upon the closing of the Merger. The Company has not
offered for sale or solicited offers to purchase the Units except for
negotiations with the designated Placement Agent. Except as set forth in the
Subscription Documents, no other person has any right to participate in any
offer, sale or distribution of the Company’s securities to which the Placement
Agent’s rights, described herein, shall apply.

 

(n)  Until the earlier of (i) the Termination Date or (ii) the Final Closing (as
hereinafter defined), the Company will not issue any press release, grant any
interview, or otherwise communicate with the media in any manner whatsoever with
respect to the Offering without the Placement Agent’s prior written consent,
which consent will not unreasonably be withheld or delayed.

 

(o)  No representation or warranty contained in Section 2A of this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements herein not misleading in the context of
such representations and warranties. The Placement Agent shall be entitled to
rely on such representations and warranties.

 

(p)  No consent, authorization or filing of or with any court or governmental
authority is required in connection with the issuance or the consummation of the
Offering, except for required filings with the SEC and the applicable state
securities commissions relating specifically to the Offering (all of which
filings will be duly made by, or on behalf of, the Company), and those which are
required to be made after the First Closing (all of which will be duly made on a
timely basis).

 

(q)  The Company acknowledges that Adam S. Gottbetter is the owner of Gottbetter
Capital Group, Inc., Gottbetter & Partners, LLP and Gottbetter Capital Markets,
LLC.  Gottbetter Capital Group, Adam S. Gottbetter and/or other affiliates of
Mr. Gottbetter, as well as affiliates of a Sub-Agent, may own shares of the
Company.  Gottbetter & Partners, LLP has been or will be engaged by the Company
as its corporate and securities counsel in respect of the transactions, and G&P
may continue to be retained by the Company after the Merger to serve as its
corporate and securities counsel, and will receive legal fees in accordance with
an executed retainer agreement.  Gottbetter Capital Markets, LLC is the
Placement Agent for the Offering of the Units for which it will receive
placement agent fees in accordance with executed placement agent agreements.

 

(r)  Neither the sale of the Units by the Company nor its use of the proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Without limiting the foregoing, the Company is not (a) a
person whose property or interests in property are blocked pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (b) a person who engages in any dealings or
transactions, or be otherwise associated, with any such person. The Company and
its subsidiaries, if any, are in compliance, in all material respects, with the
USA Patriot Act of 2001 (signed into law October 26, 2001).

 

8

 

 

(s)  None of Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any
Disqualification Event (as defined below), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care
to determine whether any Covered Person is subject to a Disqualification Event.
The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Placement Agent a copy
of any disclosures provided thereunder.

 

(t)  The Company is not aware of any person (other than any Issuer Covered
Person or Placement Agent Covered Person (as defined below)) that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any the Securities.

 

(u)          The Company will promptly notify the Placement Agent in writing of
(A) any Disqualification Event relating to any Issuer Covered Person and (B) any
event that would, with the passage of time, become a Disqualification Event
relating to any Issuer Covered Person.

 

2B.         Representations, Warranties and Covenants of Placement Agent. The
Placement Agent hereby represents and warrants to the Company that the following
representations and warranties are true and correct as of the date of this
Agreement:

 

(a)  The Placement Agent is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of New York and has
all requisite corporate power and authority to enter into this Agreement and to
carry out and perform its obligations under the terms of this Agreement.

 

(b)  This Agreement has been duly authorized, executed and delivered by the
Placement Agent, and upon due execution and delivery by the Company, this
Agreement will be a valid and binding agreement of the Placement Agent
enforceable against it in accordance with its terms, except as may be limited by
principles of public policy and, as to enforceability, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws relating to
or affecting creditor’s rights from time to time in effect and subject to
general equity principles.

 

9

 

 

(c)  The Placement Agent is a member of FINRA and is registered as a
broker-dealer under the Exchange Act (as defined below), and under the
securities acts of each state into which it is making offers or sales of the
Units. None of the Placement Agent or its affiliates, or any person acting on
behalf of the foregoing (other than the Company, its or their affiliates or any
person acting on its or their behalf, in respect of which no representation is
made) has taken nor will it take any action that conflicts with the conditions
and requirements of, or that would make unavailable with respect to the
Offering, the exemption(s) from registration available pursuant to Rule 506 of
Regulation D or Section 4(2) of the Act, or knows of any reason why any such
exemption would be otherwise unavailable to it. The Placement Agent will conduct
the Offering in compliance with all applicable securities laws. Without limiting
the foregoing, the Placement Agent agrees that it has not and will not directly
or indirectly solicit offers for, or offer to sell, Units by means of general
solicitation or advertising (as those terms are used in Regulation D) or in any
manner involving a public offering within the meaning of Section 4(a) of the
Securities Act.         

 

(d)  Adam S. Gottbetter is the owner of Gottbetter Capital Group, Inc.,
Gottbetter & Partners, LLP and Gottbetter Capital Markets, LLC.  Gottbetter
Capital Group, Adam S. Gottbetter and/or other affiliates of Mr. Gottbetter, as
well as affiliates of a Sub-Agent, may own shares of the Company.  Gottbetter &
Partners, LLP has been or will be engaged by the Company as its corporate and
securities counsel in respect of the transactions, and G&P may continue to be
retained by the Company after the Contribution to serve as its corporate and
securities counsel, and will receive legal fees in accordance with an
executed retainer agreement.  Gottbetter Capital Markets, LLC is the Placement
Agent for the Offering of the Units for which it will receive placement agent
fees in accordance with executed placement agent agreements.

 

(e)  The Placement Agent represents that neither it, nor to its knowledge any of
its directors, executive officers, general partners, managing members or other
officers participating in the Offering (each, a “Placement Agent Covered Person”
and, together, “Placement Agent Covered Persons”), is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”).

 

(f)  The Placement Agent represents that it is not aware of any person (other
than any Issuer Covered Person or Placement Agent Covered Person) that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Units. Placement Agent will
promptly notify the Company of any agreement entered into between such Placement
Agent and such person in connection with such sale.

 

(g)  The Placement Agent will notify the Company promptly in writing of (A) any
Disqualification Event relating to any Placement Agent Covered Person and (B)
any event that would, with the passage of time, become a Disqualification Event
relating to any Placement Agent Covered Person.

 

10

 

 

3.           Placement Agent Compensation.

 

(a)  In connection with the Offering, the Company will pay a cash fee (the
“Brokers’ Cash Fee”) to the Placement Agent at each Closing, and as a condition
to Closing, equal to Ten Percent (10%) of the gross sales price of the Units
purchased by those investor(s) directly introduced to the Company by the
Placement Agent or a Sub-Agent (collectively, the “Markets Investors”). In
addition, the Company will deliver to the Placement Agent (or its designees)
warrants exercisable for a period of five (5) years from the initial Closing of
the Offering, to purchase a number of shares of Common Stock equal to Ten
Percent (10%) of the number of shares of Common Stock sold to the Markets
Investors with an exercise price of $1.00 per share (the “Broker Warrants” and
together with the Brokers’ Cash Fee, are sometimes referred to collectively as
“Brokers’ Fees”). Any Sub- Agent of the Placement Agent that introduces
investors to the Company will be entitled to share in the Brokers’ Cash Fee and
Broker Warrants attributable to those investors, pursuant to the terms of the
Sub Dealer Agreement.

 

(b)          Notwithstanding anything to the contrary contained in Section 3(a),
the Brokers’ Cash Fee in respect of the funds invested in the Units by any of
Lockheed Martin, Chickasaw Nation Industries, NIF or Scott Banister (the “Named
Investors”), shall be reduced to Two Percent (2%) of the gross sales price of
the Units purchased by the Named Investors. In addition, notwithstanding
anything to the contrary contained in Section 3(a), the Broker Warrants issued
in respect of funds invested in the Units by any of the Named Investors shall be
exercisable for a period of five (5) years from the initial Closing of the
Offering and shall be exercisable to purchase a number of shares of Common Stock
equaling Two Percent (2%) sold to the Named Investors.

 

(c)           The Company shall also pay to the Placement Agent a Brokers’ Cash
Fee equal to Five Percent (5%) of the exercise price for each Investor Warrant
exercised by Markets Investors in connection with a solicitation of exercise of
warrants by the Company.

 

(d)          The Company shall also pay to the Placement Agent the Brokers’ Fees
if any person or entity contacted by the Placement Agent or a Sub-Agent in
connection with the Offering, which person was introduced to the Company prior
to or during the Offering by the Placement Agent or a Sub-Agent, invests in the
Company at any time prior to the date that is eighteen (18) months after the
Termination Date or the Final Closing whichever is applicable, regardless of
whether such Post-Closing Investor purchased the Units. The Placement Agent will
provide a sealed envelope to the Company’s counsel identified herein with a list
of the investors contacted in connection with the Offering within ten (10)
business days of the Termination Date.

 

(e)          The Placement Agent shall not receive a Brokers’ Cash Fee or Broker
Warrants in respect of Units or Common Stock issued upon conversion of the
Bridge Notes or the exercise of the Bridge Warrants (except as provided for in
Section 3(c) above).

 

(f) To the extent there is more than one Closing, payment of the proportional
amount of the Brokers’ Fees will be made out of the proceeds of subscriptions
for the Units sold at each Closing.

 

11

 

 

4.           Subscription and Closing Procedures.

 

(a)  The Company shall cause to be delivered to the Placement Agent and any
Sub-Agent copies of the Subscription Documents and has consented, and hereby
consents, to the use of such copies for the purposes permitted by the Act and
applicable securities laws and in accordance with the terms and conditions of
this Agreement, and hereby authorizes the Placement Agent and any Sub-Agent, and
their respective agents and employees to use the Subscription Documents in
connection with the sale of the Units until the earlier of (i) the Termination
Date or (ii) the Final Closing, and no person or entity is or will be authorized
to give any information or make any representations other than those contained
in the Subscription Documents or to use any offering materials other than those
contained in the Subscription Documents in connection with the sale of the
Units, unless the Company first provides the Placement Agent with notification
of such information, representations or offering materials.

 

(b)  The Company shall make available to the Placement Agent, any Sub-Agent and
their respective representatives such information, including, but not limited
to, financial information, and other information regarding the Company (the
“Information”), as may be reasonably requested in making a reasonable
investigation of the Company and its affairs. The Company shall provide access
to the officers, directors, employees, independent accountants, legal counsel
and other advisors and consultants of the Company as shall be reasonably
requested by the Placement Agent or any Sub-Agent. The Company recognizes and
agrees that the Placement Agent and a Sub-Agent (i) will use and rely primarily
on the Information and generally available information from recognized public
sources in performing the services contemplated by this Agreement without
independently verifying the Information or such other information, (ii) does not
assume responsibility for the accuracy of the Information or such other
information, and (iii) will not make an appraisal of any assets or liabilities
owned or controlled by the Company or its market competitors.

 

(c)  Each prospective purchaser will be required to complete and execute the
Subscription Documents, Anti-Money Laundering Form and other documents (the
“Subscription Documents”) which will be forwarded or delivered to the Placement
Agent at the Placement Agent’s offices at the address set forth in Section 12
hereof.

 

(d)  Simultaneously with the delivery to the Placement Agent of the Subscription
Documents, the subscriber’s check or other good funds will be forwarded directly
by the subscriber to the escrow agent and deposited into a non interest bearing
escrow account (the “Escrow Account”) established for such purpose (the “Escrow
Agent”). All such funds for subscriptions will be held in the Escrow Account
pursuant to the terms of an escrow agreement among the Company, the Placement
Agent and the Escrow Agent. The Company will pay all fees related to the
establishment and maintenance of the Escrow Account. Subject to the receipt of
subscriptions for the Minimum Amount and the related executed Subscription
Documents from subscribers, the Company will either accept or reject, for any or
no reason, the Subscription Documents in a timely fashion and at each Closing
will countersign the Subscription Documents and provide duplicate copies of such
documents to the Placement Agent for distribution to the subscribers. The
acceptance of any Subscription Documents will be subject to the reasonable
approval of the Company. The Company will give notice to the Placement Agent of
its acceptance of each subscription. The Company, or the Placement Agent on the
Company’s behalf, will promptly return to subscribers incomplete, improperly
completed, improperly executed and rejected subscriptions and give written
notice thereof to the Placement Agent upon such return.

 

12

 

 

(e)  If subscriptions for the Minimum Amount have been accepted by the Company
prior to the Termination Date, the funds therefor have been collected by the
Escrow Agent and all of the conditions set forth elsewhere in this Agreement are
fulfilled, a closing shall be held promptly with respect to the Units sold (the
“First Closing”). Thereafter, the remaining Units will continue to be offered
and sold until the Termination Date. Additional closings (“Closings”) may from
time to time be conducted at times mutually agreed to between the Placement
Agent and the Company with respect to additional Units sold, with the final
closing (“Final Closing”) to occur within 10 days after the earlier of the
Termination Date and the date on which the Maximum Amount (including any
over-allotment) has been subscribed for. Delivery of payment for the accepted
subscriptions for Units from the funds held in the Escrow Account will be made
at each Closing at the Placement Agent’s offices against delivery of the Units
by the Company at the address set forth in Section 12 hereof (or at such other
place as may be mutually agreed upon between the Company and the Placement
Agent), net of amounts due to the Placement Agent and any Sub-Agent as directed,
and Blue Sky counsel as of such Closing. Executed certificates for the Units
will be in such authorized denominations and registered in such names as the
Placement Agent may request on or before the date of each Closing (“Closing
Date”). The certificates will be forwarded to the subscriber directly by the
transfer agent or the Company’s designated agent at each Closing. The Company
will issue the certificates for the Units within twenty (20) days of each
Closing.

 

(f)  If Subscription Documents for the Minimum Amount have not been received and
accepted by the Company on or before the Termination Date for any reason, the
Offering will be terminated, no Units will be sold, and the Escrow Agent will,
at the request of the Placement Agent, cause all monies received from
subscribers for the Units to be promptly returned to such subscribers without
interest, penalty, expense or deduction.

 

5.           Further Covenants.

 

The Company hereby covenants and agrees that:

 

(a)  Except upon prior written notice to the Placement Agent, the Company shall
not, at any time prior to the Final Closing, knowingly take any action which
would cause any of the representations and warranties made by it in this
Agreement not to be complete and correct in all material respects on and as of
each Closing Date with the same force and effect as if such representations and
warranties had been made on and as of each such date (except to the extent any
representation or warranty relates to an earlier date).

 

(b)  If, at any time prior to the Final Closing, any event shall occur that
causes a Company Material Adverse Effect and as a result it becomes necessary to
amend or supplement the Subscription Documents so that the representations and
warranties herein remain true and correct in all material respects, or in case
it shall be necessary to amend or supplement the Subscription Documents to
comply with Regulation D or any other applicable securities laws or regulations,
the Company will promptly notify the Placement Agent and shall, at its sole
cost, prepare and furnish to the Placement Agent copies of appropriate
amendments and/or supplements in such quantities as the Placement Agent may
reasonably request. The Company will not at any time before the Final Closing
prepare or use any amendment or supplement to the Subscription Documents of
which the Placement Agent will not previously have been advised and furnished
with a copy, or which is not in compliance in all material respects with the Act
and other applicable securities laws. As soon as the Company is advised thereof,
the Company will advise the Placement Agent and its counsel, and confirm the
advice in writing, of any order preventing or suspending the use of the
Subscription Documents, or the suspension of any exemption for such
qualification or registration thereof for offering in any jurisdiction, or of
the institution or threatened institution of any proceedings for any of such
purposes, and the Company will use their commercially reasonable best efforts to
prevent the issuance of any such order and, if issued, to obtain as soon as
reasonably possible the lifting thereof.

 

13

 

 

(c)  The Company shall comply with the Act, the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations thereunder, all
applicable state securities laws and the rules and regulations thereunder in the
states in which Placement Agent’s Blue Sky counsel has advised the Placement
Agent and/or the Company that the Units are qualified or registered for sale or
exempt from such qualification or registration, so as to permit the continuance
of the sales of the Units, and will file or cause to be filed with the SEC, and
shall promptly thereafter forward or cause to be forwarded to the Placement
Agent, any and all reports on Form D as are required. The Company will pay the
attorney’s fee and out of pocket expenses related to the filings for
registrations of sale or exemption from such qualifications with any state
securities commissions and any other regulatory agencies. Such fees will be paid
at the time of invoicing, or at the time of Closing, if known, and if not yet
invoiced, funds will remain in escrow to cover the estimated invoice.

 

(d)  The Company shall use best efforts to qualify the Units for sale under the
securities laws of such jurisdictions in the United States as may be mutually
agreed to by the Company and the Placement Agent, and the Company will make or
cause to be made such applications and furnish information as may be required
for such purposes, provided that the Company will not be required to qualify as
a foreign corporation in any jurisdiction or execute a general consent to
service of process. The Company will, from time to time, prepare and file such
statements and reports as are or may be required to continue such qualifications
in effect for so long a period as the Placement Agent may reasonably request
with respect to the Offering.

 

(e)  The Company shall place a legend on the certificates representing the
Common Stock and the Investor Warrants issued in the Offering that the
securities evidenced thereby have not been registered under the Act or
applicable state securities laws, setting forth or referring to the applicable
restrictions on transferability and sale of such securities under the Act and
applicable state laws.

 

(f)  The Company shall apply the net proceeds from the sale of the Units for the
purposes substantially as described in the Subscription Documents. Except as set
forth in the Subscription Documents, the Company shall not use any of the net
proceeds of the Offering to repay indebtedness to officers (other than accrued
salaries incurred in the ordinary course of business), directors or stockholders
of the Company without the prior written consent of the Placement Agent.

 

14

 

 

(g)  During the Offering Period, the Company shall afford each prospective
purchaser of the Units the opportunity to ask questions of and receive answers
from an officer of the Company concerning the terms and conditions of the
Offering and the opportunity to obtain such other additional information
necessary to verify the accuracy of the Subscription Documents to the extent the
Company possesses such information or can acquire it without unreasonable
expense.

 

(h)  Except with the prior written consent of the Placement Agent, the Company
shall not, at any time prior to the earlier of the Final Closing or the
Termination Date, except as contemplated by the Subscription Documents
(including the consummation of the Merger and the transactions contemplated in
connection therewith) (i) engage in or commit to engage in any transaction
outside the ordinary course of business as described in the Subscription
Documents, (ii) issue, agree to issue or set aside for issuance any securities
(debt or equity) or any rights to acquire any such securities (with the
exception of the Conversion Securities and securities in connection with the
Subsequent Offering), (iii) incur, outside the ordinary course of business, any
material indebtedness (with the exception of any indebtedness incurred in
connection with the Subsequent Offering), (iv) dispose of any material assets,
(v) make any material acquisition or (vi) change its business or operations in
any material respect.

 

(i)  The Company shall pay all reasonable expenses incurred in connection with
the preparation and printing of all necessary offering documents and instruments
related to the Offering and the issuance of the Units and will also pay for the
Company’s expenses for accounting fees, legal fees, printing costs, and other
costs involved with the Offering. The Company will provide at its own expense
such quantities of the Subscription Documents and other documents and
instruments relating to the Offering as the Placement Agent may reasonably
request. The Company will pay at its own expenses in connection with the
creation, authorization, issuance, transfer and delivery of the Units,
including, without limitation, fees and expenses of any transfer agent or
registrar; the fees and expenses of the Escrow Agent; all fees and expenses of
legal, accounting and other advisers to the Company; the registration or
qualification of the Units for offer and sale under the securities or Blue Sky
laws of those jurisdictions where the Unites were offered and sold, payable
within five (5) days of being invoiced; and at the First Closing, or, if there
is no Closing, within ten (10) days after written request therefore following
the Termination Date, the legal fees and expenses of the Placement Agent’s
counsel (the “Placement Agent Counsel Fee”), which legal fees, shall be a total
of Twenty Five Thousand Dollars ($25,000) plus reasonable out of pocket expenses
provided that such limitation shall in no way affect the obligations of the
Company with respect to indemnification and contribution as set forth in
Sections 8 and 9 herein. This Placement Agent Counsel Fee is in addition to the
legal fees paid by Ekso pursuant to the Placement Agent Agreement dated November
14, 2013. The Placement Agent Counsel Fee does not include the legal fees and
expenses for the Blue Sky and other regulatory filings required to be made for
the Offering.

 

6.           Conditions of Placement Agent’s Obligations.

 

The obligations of the Placement Agent hereunder to affect a Closing are subject
to the fulfillment, at or before each Closing, of the following additional
conditions:

 

15

 

 

(a)  Each of the representations and warranties made by the Company shall be
true and correct on each Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date and except for any untrue or incorrect representation and warranty that,
individually or in the aggregate, does not have a Company Material Adverse
Effect.

 

(b)  The Company shall have performed and complied in all material respects with
all agreements, covenants and conditions required to be performed herein, and
complied with by it at or before the Closing.

 

(c)  The Subscription Documents do not, and as of the date of any amendment or
supplement thereto will not, include any untrue statement of a material fact by
the Company or omit to state any material fact by the Company necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

(d)  No order suspending the use of the Subscription Documents or enjoining the
Offering or sale of the Units shall have been issued, and no proceedings for
that purpose or a similar purpose shall have been initiated or pending, or, to
the best of the Company’s knowledge, be contemplated or threatened.

 

(e)  The Placement Agent shall have received a certificate of the Chief
Executive Officer of the Company, dated as of the Closing Date, certifying, as
to the fulfillment of the conditions set forth in subparagraphs (a), (b), (c)
and (d) above.

 

(f)  The Company shall have delivered to the Placement Agent: (i) a good
standing certificate dated as of a date within 10 days prior to the Closing Date
from the secretary of state of its jurisdiction of incorporation and (ii)
resolutions of the Company’s Board of Directors approving this Agreement and the
transactions and agreements contemplated by this Agreement, and the Subscription
Documents, all as certified by the Chief Executive Officer of the Company.

 

(g)  At each Closing, the Company shall pay and/or issue to the Placement Agent
the Brokers’ Fees earned in such Closing.

 

(h)  All proceedings taken at or prior to the Closing in connection with the
authorization, issuance and sale of the Units will be reasonably satisfactory in
form and substance to the Placement Agent and its counsel, and such counsel
shall have been furnished with all such documents, certificates and opinions as
it may reasonably request upon reasonable prior notice in connection with the
transactions contemplated hereby.

 

7.           Conditions of the Company’s Obligations.

 

The obligations of the Company hereunder to affect a Closing are subject to the
fulfillment, at or before each Closing, of the following additional conditions:

 

(a)  The satisfaction or waiver of all conditions to closing as set forth
herein.

 

16

 

 

(b)  As of each Closing, each of the representations and warranties made by
Placement Agent herein being true and correct as of the Closing Date for such
Closing.

 

(c)  At each Closing, the Company shall have received the proceeds from the sale
of the Units that are part of such Closing less applicable Brokers’ Fees.

 

7A.   Mutual Condition. The obligations of the Placement Agent and the Company
hereunder are subject to the execution by each investor of a Securities Purchase
Agreement in form and substance acceptable to the Placement Agent and the
Company and deposit by such investor with the escrow agent of all funds required
to be so deposited by such investor.

 

8.           Indemnification.

 

(a)  The Company will: (i) indemnify and hold harmless the Placement Agent, any
Sub-Agent, their respective agents and their respective officers, directors,
employees, selected dealers and each person, if any, who controls the Placement
Agent or any Sub-Agent, as applicable, within the meaning of the Act and such
agents (each an “Indemnitee” or a “Placement Agent Party”) against, and pay or
reimburse each Indemnitee for, any and all losses, claims, damages, liabilities
or expenses whatsoever (or actions or proceedings or investigations in respect
thereof), severally (which will, for all purposes of this Agreement, include,
but not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees, including appeals), to which any Indemnitee may
become subject (a) under the Act or otherwise, in connection with the offer and
sale of the Units and (b) as a result of the breach of any representation,
warranty or covenant made by the Company herein, regardless of whether such
losses, claims, damages, liabilities or expenses shall result from any claim by
any Indemnitee or by any third party; and (ii) reimburse each Indemnitee for any
legal or other expenses reasonably incurred in connection with investigating or
defending against any such loss, claim, action, proceeding or investigation;
provided, however, the Company will not have any obligation to indemnify or
reimburse any Indemnitee to the extent that any such claim, damage or liability
is finally judicially determined to have resulted from (A) an untrue statement
or alleged untrue statement of a material fact made in the Subscription
Documents, or an omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, made solely in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent specifically for use
in the Subscription Documents or (B) any violations of law by the Placement
Agent (including, without limitation, violations of the Act or state securities
laws) which does not result from a violation thereof by the Company or any of
their respective affiliates, (C) due to intentional or negligent
misrepresentations and/or malfeasance of the Placement Agent or the Sub-Agent,
as applicable, or (D) the gross negligence or willful misconduct or violations
of law by the Indemnitee seeking indemnification hereunder. In addition to the
foregoing agreement to indemnify and reimburse, the Company will indemnify and
hold harmless each Indemnitee against any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), joint or several (which shall, for all purposes of this
Agreement, include, but not be limited to, all reasonable costs of defense and
investigation and all reasonable attorneys’ fees, including appeals) to which
any Indemnitee may become subject insofar as such costs, expenses, losses,
claims, damages or liabilities arise out of or are based upon the claim of any
person or entity that he or it is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering as a result of the Company obligating
itself or any Indemnitee to pay such a fee, other than fees due to the Placement
Agent, its dealers, Sub-Agents or finders. The foregoing indemnity agreements
will be in addition to any liability the Company may otherwise have.

 

17

 

 

(b)  The Placement Agent will indemnify and hold harmless the Company, its
subsidiaries, and their respective officers, directors, and each person, if any,
who controls such entity within the meaning of the Act (collectively, the
“Company Indemnitees”) against, and pay or reimburse any such person for, any
and all losses, claims, damages, liabilities or expenses whatsoever (or actions,
proceedings or investigations in respect thereof) to which the Company or any
such person may become subject under the Act or otherwise, whether such losses,
claims, damages, liabilities or expenses shall result from any claim of the
Company or any such person who controls the Company within the meaning of the
Act or by any third party, but only to the extent that such losses, claims,
damages or liabilities are based upon (A) any violations of law by the Placement
Agent (including, without limitation, of the Act or state securities laws) which
does not result from a violation thereof by the Company or any of their
respective affiliates, (B) any untrue statement or alleged untrue statement of
any material fact contained in the Subscription Documents made in reliance upon
and in conformity with information contained in the Subscription Documents
relating to the Placement Agent, or an omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in either case, if made or omitted in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent, specifically for use in the preparation thereof,
or (C) the intentional or negligent misrepresentations and/or malfeasance of the
Placement Agent. The Placement Agent will reimburse the Company or any such
person for any legal or other expenses reasonably incurred in connection with
investigating or defending against any such loss, claim, damage, liability or
action, proceeding or investigation to which such indemnity obligation applies.
In addition to the foregoing agreement to indemnify and reimburse, the Placement
Agent will indemnify and hold harmless each Company Indemnitee against any and
all losses, claims, damages, liabilities or expenses whatsoever (or actions or
proceedings or investigations in respect thereof), joint or several (which
shall, for all purposes of this Agreement, include, but not be limited to, all
reasonable costs of defense and investigation and all reasonable attorneys’
fees, including appeals) to which any Company Indemnitee may become subject
insofar as such costs, expenses, losses, claims, damages or liabilities arise
out of or are based upon the claim of any person or entity that he or it is
entitled to broker’s or finder’s fees from any Company Indemnitee in connection
with the Offering as a result of the Placement Agent obligating itself or any
Company Indemnitee to pay such a fee. The foregoing indemnity agreements are in
addition to any liability which the Placement Agent may otherwise have.

 

18

 

 

(c)  Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability that it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party, and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s consent.

 

9.           Contribution.

 

To provide for just and equitable contribution, if: (i) an indemnified party
makes a claim for indemnification pursuant to Section 8 hereof and it is finally
determined, by a judgment, order or decree not subject to further appeal that
such claims for indemnification may not be enforced, even though this Agreement
expressly provides for indemnification in such case; or (ii) any indemnified or
indemnifying party seeks contribution under the Act, the Exchange Act, or
otherwise, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and the Placement Agent on the other in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Placement Agent on the other shall be deemed to be in
the same proportion as the total net proceeds from the Offering (before
deducting expenses) received by the Company bear to the total Brokers’ Fees
received by the Placement Agent. The relative fault, in the case of an untrue
statement, alleged untrue statement, omission or alleged omission will be
determined by, among other things, whether such statement, alleged statement,
omission or alleged omission relates to information supplied by the Company or
by the Placement Agent, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement, alleged
statement, omission or alleged omission. The Company and the Placement Agent
agree that it would be unjust and inequitable if the respective obligations of
the Company and the Placement Agent for contribution were determined by pro rata
allocation of the aggregate losses, liabilities, claims, damages and expenses or
by any other method or allocation that does not reflect the equitable
considerations referred to in this Section 9. No person guilty of a fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) will be
entitled to contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 9, each person, if any, who
controls the Placement Agent within the meaning of the Act will have the same
rights to contribution as the Placement Agent, and each person, if any, who
controls the Company within the meaning of the Act will have the same rights to
contribution as the Company, subject in each case to the provisions of this
Section 9. Anything in this Section 9 to the contrary notwithstanding, no party
will be liable for contribution with respect to the settlement of any claim or
action effected without its written consent. This Section 9 is intended to
supersede, to the extent permitted by law, any right to contribution under the
Act, the Exchange Act or otherwise available.

 

19

 

 

10.         Termination.

 

(a)  The Offering may be terminated by the Placement Agent at any time prior to
the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Subscription Documents shall prove to have been false or misleading in any
material respect when actually made; (ii) the Company shall have failed to
perform any of its material obligations hereunder or under any other Company
Transaction Document; (iii) there shall occur any event, within the control of
the Company that is reasonably likely to materially and adversely affect the
transactions contemplated hereunder or the ability of the Company to perform
hereunder; or (iv) the Placement Agent determines that it is reasonably likely
that any of the conditions to Closing to be fulfilled by the Company set forth
herein will not, or cannot, be satisfied.

 

(b)  The Offering may be terminated by the Company at any time prior to the
expiration of the Offering Period (i) in the event that the Placement Agent
shall have failed to perform any of its material obligations hereunder, or (ii)
on account of the Placement Agent’s fraud, illegal or willful misconduct or
gross negligence or (iii) a material breach of this Agreement by the Placement
Agent. In the event of any such termination by the Company, the Placement Agent
shall not be entitled to any amounts whatsoever except (i) as may be due under
any indemnity or contribution obligation provided herein or in any other Company
Transaction Document, at law or otherwise and (ii) it shall retain any Brokers’
Fees received for Closings that occurred prior to the Termination Date.

 

(c)  This Offering may be terminated upon mutual agreement of the Company and
the Placement Agent at any time prior to the expiration of the Offering Period.

 

(d)  Before any termination by the Placement Agent under Section 10(a) or by the
Company under Section 10(b) shall become effective, the terminating party shall
give five (5) days prior written notice to the other party of its intention to
terminate the Offering (the “Termination Notice”). The Termination Notice shall
specify the grounds for the proposed termination. If the specified grounds for
termination, or their resulting adverse effect on the transactions contemplated
hereby, are curable, then the other party shall have three (3) days from the
Termination Notice within which to remove such grounds or to eliminate all of
their material adverse effects on the transactions contemplated hereby;
otherwise, the Offering shall terminate.

 

20

 

 

(e)  Upon any termination pursuant to this Section 10, the Placement Agent and
the Company will instruct the Escrow Agent to cause all monies received with
respect to the subscriptions for the Units not accepted by the Company to be
promptly returned to such subscribers without interest, penalty or deduction.

 

11.         Survival.

 

(a)  The obligations of the parties to pay any costs and expenses hereunder and
to provide indemnification and contribution as provided herein shall survive any
termination hereunder. In addition, the provisions of Sections 3, 8 through 17
shall survive the sale of the Units or any termination of the Offering
hereunder.

 

(b)  The respective indemnities, covenants, representations, warranties and
other statements of the Company and the Placement Agent set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of, and regardless of any access to
information by the Company or the Placement Agent, or any of their officers or
directors or any controlling person thereof, and will survive the sale of the
Units or any termination of the Offering hereunder.

 

12.         Notices.

 

All communications hereunder will be in writing and, except as otherwise
expressly provided herein or after notice by one party to the other of a change
of address, if sent to the Placement Agent, will be mailed, postage prepaid,
certified mail, return receipt request or sent by overnight courier or delivered
by hand and signed by addressee to Gottbetter Capital Markets, LLC 488 Madison
Avenue, 12th Floor, New York, New York 10022, Attention: Mr. Julio A. Marquez,
President, telefax number (212) 400-6999, with a copy to: Law Offices of Barbara
J. Glenns, Esq. 30 Waterside Plaza, Suite 25G, New York, New York 10010, Attn:
Barbara J. Glenns, Esq., telefax number (212) 689-6578, if sent to Ekso Bionics,
Inc. will be mailed, postage prepaid, certified mail, return receipt request or
sent by overnight courier or delivered by hand and signed by addressee to PN Med
Group Inc. to be renamed Ekso Bionics Holdings, Inc. Pedro Perez Niklitschek,
San Isidro 250, depot 618, Santiago, Chile 8240400, President, CEO, telefax
number 775-981-9001 with a copy to: Gottbetter & Partners, LLP 488 Madison
Avenue, 12th Floor, New York, NY 10022 telefax: 212-400-6901 Attn: Barrett
DiPaolo, Esq.. Notices sent by certified mail shall be deemed received five days
thereafter, notices sent by hand delivery or overnight delivery shall be deemed
received on the date of the relevant written record of receipt.

 

13.         Governing Law, Jurisdiction.

 

This Agreement shall be deemed to have been made and delivered in New York City
and shall be governed as to validity, interpretation, construction, effect and
in all other respects by the internal laws of the State of New York without
regard to principles of conflicts of law thereof.

 

21

 

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO the exclusive
jurisdiction of EITHER THE AAA OR OTHER MUTUALLY ACCEPTABLE ARBITRATION FORUM IN
ACCORDANCE WITH THE PROVISIONS SET FORTH BELOW AND UNDERSTAND THAT (A)
ARBITRATION IS FINAL AND BINDING ON THE PARTIES, (B) THE PARTIES ARE WAIVING
THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING THE RIGHT TO A JURY TRIAL, (C)
PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED AND DIFFERENT FROM COURT
PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT REQUIRED TO INCLUDE FACTUAL
FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK
MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, AND (E) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO THE
AAA OR OTHER MUTUALLY ACCEPTABLE ARBITRATION FORUM. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEw york. JUDGMENT ON ANY AWARD OF ANY SUCH ARBITRATION MAY BE ENTERED
IN THE SUPREME COURT OF THE STATE OF NEW YORK OR IN ANY OTHER COURT HAVING
JURISDICTION OVER THE PERSON OR PERSONS AGAINST WHOM SUCH AWARD IS RENDERED. THE
PARTIES AGREE THAT THE DETERMINATION OF THE ARBITRATORS SHALL BE BINDING AND
CONCLUSIVE UPON THEM. THE PREVAILING PARTY, AS DETERMINED BY SUCH ARBITRATORS,
IN A LEGAL PROCEEDING SHALL BE ENTITLED TO COLLECT ANY COSTS, DISBURSEMENTS AND
REASONABLE ATTORNEY’S FEES FROM THE OTHER PARTY. PRIOR TO FILING AN ARBITRATION,
THE PARTIES HEREBY AGREE THAT THEY WILL ATTEMPT TO RESOLVE THEIR DIFFERENCES
FIRST BY SUBMITTING THE MATTER FOR RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL
PARTIES, AND WHOSE EXPENSES WILL BE BORNE EQUALLY BY ALL PARTIES. THE MEDIATION
WILL BE HELD IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, ON AN EXPEDITED
BASIS. IF THE PARTIES CANNOT SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH
MEDIATION, THE MATTER WILL BE RESOLVED BY ARBITRATION. THE ARBITRATION SHALL
TAKE PLACE IN THE COUNTY OF NEW YORK, THE STATE OF NEW YORK, ON AN EXPEDITED
BASIS.

 

14.         Miscellaneous.

 

A.          No provision of this Agreement may be changed or terminated except
by a writing signed by the party or parties to be charged therewith. Unless
expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Either party hereto may
waive compliance by the other with any of the terms, provisions and conditions
set forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party. Notwithstanding the foregoing, the parties
specifically acknowledge and agree that any Sub-Agent may rely upon and shall be
a beneficiary of the Representations, Warranties and Covenants of the Company
set forth in Section 2A hereof.

 

22

 

 

B.          Each party shall, without payment of any additional consideration by
any other party, at any time on or after the date of any Closings, take such
further action and execute such other and further documents and instruments as
the other party may reasonably request in order to provide the other party with
the benefits of this Agreement.

 

C.          The Parties to this Agreement each hereby confirm that they will
cooperate with each other to the extent that it may become necessary to enter
into any revisions or amendments to this Agreement, in the future to conform to
any federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.

 

15.         Entire Agreement; Severability.

 

This Agreement together with any other agreement referred to herein supersedes
all prior understandings and written or oral agreements between the parties with
respect to the Offering and the subject matter hereof. If any portion of this
Agreement shall be held invalid or unenforceable, then so far as is reasonable
and possible (i) the remainder of this Agreement shall be considered valid and
enforceable and (ii) effect shall be given to the intent manifested by the
portion held invalid or unenforceable.

 

16.         Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

 

17.         Confidentiality.

 

(a)          The Placement Agent will maintain the confidentiality of the
Information and, unless and until such information shall have been made publicly
available by the Company or by others without breach of a confidentiality
agreement, shall disclose the Information only as authorized by the Company or
as required by law or by order of a governmental authority or court of competent
jurisdiction. In the event the Placement Agent is legally required to make
disclosure of any of the Information, the Placement Agent will give prompt
notice to the Company prior to such disclosure, to the extent the Placement
Agent can practically do so.

 

(b)          The foregoing paragraph shall not apply to information that:

 

23

 

 

(i)          at the time of disclosure by the Company, is or thereafter becomes,
generally available to the public or within the industries in which the Company
conducts business, other than as a result of a breach by the Placement Agent of
its obligations under this Agreement;

 

(ii)         prior to or at the time of disclosure by the Company, was already
in the possession of, the Placement Agent or any of its affiliates, or could
have been developed by them from information then lawfully in their possession,
by the application of other information or techniques in their possession,
generally available to the public; at the time of disclosure by the Company
thereafter, is obtained by the Placement Agent or any of its affiliates from a
third party who the Placement Agent reasonably believes to be in possession of
the information not in violation of any contractual, legal or fiduciary
obligation to the Company with respect to that information; or is independently
developed by the Placement Agent or its affiliates.

 

The exclusions set forth in sub-section (b) above shall not apply to pro forma
financial information and/or financial projections of the Company, which pro
forma financial information and/or projections shall in all events be subject to
sub-section (a) above.

 

(c)          Nothing in this Agreement shall be construed to limit the ability
of the Placement Agent or its affiliates to pursue, investigate, analyze, invest
in, or engage in investment banking, financial advisory or any other business
relationship with entities other than the Company, notwithstanding that such
entities may be engaged in a business which is similar to or competitive with
the business of the Company, and notwithstanding that such entities may have
actual or potential operations, products, services, plans, ideas, customers or
supplies similar or identical to the Company’s, or may have been identified by
the Company as potential merger or acquisition targets or potential candidates
for some other business combination, cooperation or relationship. The Company
expressly acknowledges and agrees that they do not claim any proprietary
interest in the identity of any other entity in its industry or otherwise, and
that the identity of any such entity is not confidential information.

 

[Signatures on following page]

 

24

 

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly sign and return this
Agreement, whereupon it will become a binding agreement as provided herein,
between the Company and the Placement Agent in accordance with its terms.

 

 

PN MED GROUP INC. (to be renamed EKSO

BIONICS HOLDINGS, INC.)

        By: /s/ Pedro Perez Niklitschek     Name:  Pedro Perez Niklitschek    
President & CEO     San Isidro 250, depot 618     Santiago, Chile  8240400    
Tel:  569-659-22350

 

Accepted and agreed to this

    day of December 5, 2013:

 

GOTTBETTER CAPITAL MARKETS, LLC         By: /s/ Julio A. Marquez     Julio A.
Marquez     President  

 



 

